AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   b
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                     (For Offenses Committed On or After November 1, 1987)



                    Magdiel Hernandez-Ortega                                Case Number: 3:19-mj-21950




REGISTRATION NO. 75002298                                                                               MAY 1 6 2019
THE DEFENDANT:
                                                                    so~i~~::~': ',;·:~ir~i~;~;i:;;?:m
 IZI pleaded guilty to count(s) ~~--''---~~~~~~~~-+ffir---'=.c:.:.=~,_;__yJ::.J..;'!;-ll'-l~!Af--
                                 1 of Complaint
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Se.ction                   Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

· D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
  0 Count(s)                                                 dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisonedfor a term of:

                               cj, TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

. IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of arty change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, May 16, 2019
                                                                          Date of Imposition of Sentence



                                                                           ~'~
                    %~-
Received · ·        ~/
               DUSM                                                       HONORABLE ROBERT A. MCQUAID
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-21950
